Citation Nr: 0705730	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida



THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1957 to May 
1961.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision of the VA Medical Center in 
Gainesville, Florida, which denied the above claim.

The appeal is REMANDED to the VA Medical Center in 
Gainesville, Florida as the agency of original jurisdiction 
in this matter.  VA will notify the veteran if further action 
is required.


REMAND

The veteran is seeking entitlement to enrollment for VA 
hospitalization and outpatient care under the provisions of 
38 U.S.C.A §  1710 and implementing regulations, specifically 
38 C.F.R. § 17.36.  The Board has carefully reviewed the 
record, but finds that this remand is required to ensure the 
veteran's due process rights are protected and a complete 
record is provided for the Board's review.  

Under 38 C.F.R. § 17.36(a), and except as otherwise provided, 
a veteran must be enrolled in the VA healthcare system as a 
condition for receiving the "medical benefits package" set 
forth in 38 C.F.R. § 17.38.  Under 38 C.F.R. § 17.36(b), as 
to "categories of veterans eligible to be enrolled," it is 
provided that VA will determine which categories are eligible 
to be enrolled based on a specific order of priority.  Among 
the various priorities is found in 38 C.F.R. § 17.36(b)(8) 
those veterans who are not included in two specified other 
priorities.  The veteran in this matter was noted by the VAMC 
to be in priority 8.  

Under 38 C.F.R. § 17.36(c), VA has noted that t is 
anticipated that on or before August 1 of each year the 
Secretary of Veterans Affairs will announce in paragraph 
(c)(2) of this section which categories of veterans are 
eligible to be enrolled.  The provisions of  38 C.F.R. § 
17.36(c)(2) (2006) provide that VA will enroll all priority 
categories of veterans set forth in Sec.  17.36(b) beginning 
January 17, 2003 except that those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003 or who requested disenrollment after that date, are not 
eligible to be enrolled.

With regard to the due process issue noted, the Statement of 
the Case was issued in mid-February 2005, and the veteran's 
Substantive Appeal (VA form 1-9) was received in March 2005.  
The matter was subsequently certified for the Board's review.  
However, subsequent to certification of this matter and 
included in the record is a March 2005 memorandum addressed 
to the Board and provided in conjunction with the pending 
appeal.  It indicates three factors for the Board's 
consideration: (1) the veteran applied for enrollment after 
January 17, 2003; (2) the veteran has income over the 
established threshold, and; (3) "care in the private sector 
is a reasonable expectation."  

A copy of the veteran's application is not of record and how 
the VA Medical Center calculated his income is unknown (both 
factors to be addressed below).  The Board has examined the 
record generated prior to the preparation of the March 31, 
2005 memorandum, in particular with scrutiny upon the 
question of care in the private sector, but finds no previous 
mention of this factor, especially in the form of an 
advisement to the veteran-claimant.  

In Austin v. Brown, 6 Vet.App. 547 (1994) the United States 
Court of Appeals for Veterans Claims held that the Board may 
not rely upon a medical opinion obtained by a process that 
violated certain VA regulatory provisions, the Court's 
holding in Thurber v. Brown, 5 Vet.App. 119 (1993), and the 
"fair process" principles underlying the Thurber decision.  

The placement of the March 2005 memorandum, without it being 
provided to the veteran, poses a similar due process issue.  
Although it is not a medical opinion which has been obtained 
in this case, the record does not indicate that the veteran 
has been apprised of what relevance the VA Medical Center 
placed upon the information of a reasonable expectation of 
care in the private sector, that was apparently relied upon 
by the VA Medical Center; nor is there any indication that 
the veteran was provided with an opportunity to provide 
evidence, comment or other argument as to this apparent 
finding.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Holding 
unlawful the Board's internal procedure as to generation and 
consideration of evidence when such evidence is not remanded 
to the agency of original jurisdiction for initial 
consideration and comment by the claimant, and without waiver 
of such action by the claimant).  
  
In particular, the information as to such reasonable 
expectation of care was also not included in the Statement of 
the Case.  Under 38 C.F.R. § 19.29, a Statement of the Case 
must be complete enough to allow the appellant to present 
written and/or oral arguments before the Board of Veterans' 
Appeals. It must contain: (a) A summary of the evidence in 
the case relating to the issue or issues with which the 
appellant or representative has expressed disagreement; (b) A 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination; and (c) The 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with 
respect to which disagreement has been expressed.

Upon remand, the VA Medical Center will reconsider its 
finding as to the reasonable expectation of private medical 
care; issue a Supplemental Statement in the Case discussing 
its relevance if any, and provide the veteran with an 
opportunity to provide further evidence, argument, and 
comment as to the finding.  

Relevant evidence is also not of record, which the Board must 
examine in order to determine whether there are any issues 
involving the duty to notify and assist under 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (the Veterans Claims Assistance 
Act) as well as adjudicate the merits of the claim.  




The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7.  

In order to fulfill this obligation, the Board must examine 
and evaluate the evidence of record.  In this matter, the 
record as presented does not contain critical evidence 
necessary for the Board's review - the application for the 
benefit the veteran seeks, and how the VA Medical Center 
calculated the veteran's income such that it was found to be 
over the established threshold.  

The Board presently emphasizes that it does not express an 
opinion as to the merits of these findings.  However, a 
memorandum of such findings presented in the record, without 
copies of any evidence that are available does not suffice to 
complete the appellate record, nor enables the Board to 
fulfill the statutory obligation set out in 38 U.S.C.A §  
7104(d).  See also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.).     

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy 
of the veteran's original claim for 
enrollment in the VA healthcare system.  
If not available, such findings as to its 
unavailability should be specifically 
recorded in the claims folder.  

2.  Associate with the claims folder 
copies of any documents obtained to 
ascertain the veteran's income and proof 
of coverage by insurance.

3.  Readjudicate the veteran's claim 
determining  eligibility for VA health 
benefits.  Such readjudication must 
include consideration of the question of 
VA's duty to notify and assist under 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
If action taken remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case that 
includes a discussion of all factors 
discussed above, as well as any other 
relevant findings by the VA Medical 
Center.  After issuance of the 
Supplemental Statement of the Case, the 
veteran should be given an opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The VA Medical Center as the agency of original jurisdiction 
and the veteran are advised that the Board is obligated by 
law to ensure that the agency of original jurisdiction 
complies with its directives, as well as those of the 
appellate courts.  It has been held that such compliance is 
neither optional nor discretionary.  Where the remand 
directives are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance and a further 
remand will ensue.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).



While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



